1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LEONARD A. SLAVEN,                               )   Case No.: 1:20-cv-00606-AWI-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DENYING MOTION TO AMEND AND
                                                      )   MOTION FOR APPOINTMENT OF COUNSEL
13          v.                                        )
                                                      )   (Doc. 30)
14   PATRICK COVELLO,
                                                      )
15                  Respondent.                       )
                                                      )
16                                                    )

17          On May 21, 2021, Petitioner filed a motion to amend. (Doc. 30.) However, on April 28, 2021,

18   the Court issued findings and recommendations to grant Respondent’s motion to dismiss and dismiss

19   the habeas corpus petition. (Doc. 29.) Moreover, the Court previously provided Petitioner the

20   opportunity to amend the petition. (See Docs. 20, 22.) Accordingly, the Court DENIES Petitioner’s

21   motion to amend.

22          Petitioner also requests the appointment counsel. (Doc. 30.) There currently exists no absolute

23   right to appointment of counsel in habeas proceedings. See, e.g., Anderson v. Heinze, 258 F.2d 479,

24   481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984). However, Title 18 U.S.C.

25   § 3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the case if “the interests of

26   justice so require.” See Rule 8(c), Rules Governing Section 2254 Cases. In the present case, the Court

27   does not find that the interests of justice require the appointment of counsel at the present time.

28   ///

                                                          1
1         Accordingly, Petitioner’s request for appointment of counsel is DENIED.

2
3    IT IS SO ORDERED.

4      Dated:   June 23, 2021                          _ /s/ Jennifer L. Thurston
5                                             CHIEF UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
